 344DECISIONSOF NATIONALLABOR RELATIONS BOARDCactusDrilling Corporation and Local 826 InternationalUnion of Operating Engineers,AFL-CIOCase16-CA-3755TRIAL EXAMINERS DECISIONSTATEMENT OF THE CASEMay 7, 1970DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERS BROWN ANDJENKINSOn December 31, 1969, Trial Examiner Harold XSummers issued his Decision in the above-entitled pro-ceeding, granting General Counsel's Motion for Judg-ment on the Pleadings, treated therein as a Motionfor Summary Judgment The Trial Examiner also deniedvariousmotions filed by the Respondent, finding nomerit in the contentions made by the Respondent initsopposition to motion for judgment on the pleadings,and in its Response to the Trial Examiner's order toshow cause The Trial Examiner found on the pleadingsthat the Respondent had engaged in and was engagingincertain unfair labor practices within themeaningof the National Labor Relations Act, as amended TheTrial Examiner recommended that the Respondent ceaseand desist from such unfair labor practices and takecertain affirmative action, as set forth in the attachedTrial Examiner's Decision Thereafter, the Respondentfiled exceptions to the Trial Examiner's Decision, witha supporting briefPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its powers in connection with this case to a three member panelThe Board has reviewedthe rulingsof the Trial Exam-iner and finds that no prejudicial error was committedThe rulings are hereby affirmed The Board has considered the Trial Examiner's Decision, the exceptions andsupporting brief, and the entire record in this case,and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner iORDERPursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, the Board hereby adopts asitsOrder the Recommended Order of the Trial Examiner,and orders that the Respondent, Cactus Drilling Corpora-tion,Midland, Texas, its officers, agents, successors,and assigns, shall take the action set forth in the TrialExaminer's Recommended OrderiSec 102 67(f)of the Board s Rules and Regulations Series 8as amended referred to in fn 5 of the Trial Examiner s Decisionisnot applicable where as here the Board overruled the objectionsto the election in the related representation case after reviewing thetranscript of the hearing on objectionsHAROLD X SUMMERS, Trial Examiner This casearises on General Counsel's motion for judgment onthe PleadingsPursuant to my order to show causeon General Counsel's motion for judgment on the plead-ings dated November 26, 1969, the Respondent filedits opposition to the General Counsel's motion, its cross-motion for summary judgment on the pleadings, itsmotion for oral argument on all motions filed, and othermotions relating to evidence IThe Representation Proceeding2Pursuant to a stipulation for certification upon consentelection, an election by secret ballot was conductedon July 14, 1967 3 The Union involved was, and is,Local 826 International Union of Operating EngineersAFL-CIOCertain ballotswere subsequently challenged andopened, and the Regional Director issued his Reporton Challenged Ballots to which the Respondent filedtimely exceptionsOn September 20, 1968, the Boardremanded the proceeding to the Regional Director forinvestigation of the Employer's (Respondent's) Objec-tions to Election (filed July 19, 1967) for the issuanceof a report thereon Such report was issued on November20, 1968, in which the Regional Director for Region10 recommended that a hearing be conducted to gatherrecord evidence on Respondent's Objections VII, IX,and XI and that the remainder thereof be overruledOn November 26, 1968 the Respondent filed its timelyExceptions to Regional Director's Report on ObjectionsThe Board on December 23, 1968, ordered a hearingon Respondent's Objections III, VII, IX, and XI, butreserved judgment on Respondent's Objections I, IV,V, and VI pending receipt of the Hearing Officer'sReportA hearing, before a Hearing Officer, was held onJanuary 28 and 29, 1968, at Odessa, Texas On March5, 1969, the Hearing Officer issued his Report on Objec-tions wherein he recommended that Objections III, VII,'Since disposition of the motions presents matters outside its pleadingsthose motions labeledJudgment on the PleadingsandSummaryJudgment on the Pleadingsby the parties will be treated as Motionsfor Summary Judgment (Federal Rules of Civil Procedure as amendedJuly 1 1966 12(c)RAdministrative or official notice is taken of the record in the representation proceeding Case 16-RC-4592 as the term record is definedin Section 102 68 and 102 69(f) of the Board s Rules (Rules and RegulaLions and Statements of ProcedureNational Labor Relations BoardSeries 8 as amended) SeeLTV Electrosystems Inc166 NLRB 938enfd388 F 2d 683 (C A 4 1968)Golden Age Beverage Co167NLRB 151 enfd 415 F 2d 26 (C A 5) July 7 1969 71 LRRM 2924IntertypeCo v Penello269 F Supp 573 (D C Va 1967)IntertypeCo v N L R B401F 2d 41 (C A 4 196)FollettCorpet al164NLRB 378 enfd 397 F 2d 91 (C A 7 1968) Section 9(d) ofthe National Labor Relations Act9The Standard Stipulation for Certification Upon Consent Electionwas amended by permission of the Board to reflect the eligibility roleset forth inCarl BKingDrillingCo164NLRB 419 andHondoDrillingCompanyN S L164 NLRB 416182 NLRB No 49 CACTUSDRILLING CORP.IX, and XI be overruled,and requested that the Boardrule on ObjectionsI, IV, V, ' and'VI.The Respondentfiled timely Exceptions to the Hearing Officer'sReporton Objections.On June 26,1969, the Board issued its Decisionand Certification of'Representative,certifying Local 826International Union of Operating Engineers,AFL-CIO,as the exclusive bargaining representative of Respond-ent's employees in the following appropriate unit:_All derrickmen,motormen and floor hands,,other-wise referred to as roughnecks and truckdrivers,equipment men and, mechanics employed by theEmployer and working out of the Employer's Mid-land, Texas,office.But excluding:All tool pushers,drillers,officeemployees,guards, professional employees and allsupervisors as defined in the Act.,Respondent's subsequent Motion to Reconsider wassummarily diposed of by the Board and rendered nugato-ry" on September 24, 1969. 1The Instant Unfair Labor Practice CaseOn September 26, 1969, the Union filed the unfairlabor practice charge initiating this proceeding, allegingthatRespondent has, refused and continued to refuseto bargain with the Union.On October 24, 1969, the Regional i Director : forRegions 16 issued a Complaint- and Notice of Hearingalleging that the Respondent had committed unfair laborpractices in violation of Section 8(a)(1) and (5) andSection 2(6) and (7) of the Act, by refusing and continuingto refuse to bargain collectively, with the Union asthe exclusive collective-bargaining representative of allthe employees in the appropriate unit described above.On November 17, 1969, the Respondent, filed itsAnswer to-Complaint in which it admitted, certain juris-dictional allegations of the Complaint and denied others;in effect, it denied the commission of any unfair laborpractices.Among other things, Respondent did admitthat it has been, and is, refusing to bargain collectivelywith the Union, but it specifically denied.that a majorityof the employees in the appropriate unit selected theUnion as their bargaining agent, and that the Unionhas been, or is, their exclusive bargaining agent.On November 21, 1969, counsel for the General Coun-selfiled a Motion for Judgment on the Pleadings onthe ground that Respondent's answer raised no issuesnot already disposed of in the representation proceeding,but that, in fact, it admitted violations of Section 8(a)(1)and (5) of the Act. On November 26, 1969, I issuedan Order to Show Cause on General Counsel's Motionfor Judgment on the Pleadings, returnable DecemberIt is unnecessary to detail Respondent's objections relating to eligibili-ty and laboratory conditions, albeit these form the substance of themotions considered in the instant unfair labor practice case For reasonsto follow,infra,reurging these objections, subsequent to Board disposi-tion thereon in the Representation proceeding, is of no aidto RespondenthereConsequently, no purpose can be served by enlarging on theobjections or instant motions Except as otherwise statedinfra,Respond-ent's motions seek to reargue issues already litigated34510, 1969. On December 10, 1969, the Respondent filedthe, following motions and response:i(1)Respondent's Opposition to Motion for Judg-ment on the Pleadings, and in Response to Orderto Show Cause (with supporting brief.)(2)Respondent's Motion to Strike From the Recordin the "R" case Certain Testimony. Or, in theAlternative to Allow Respondent,to Present Testi-mony From the Contractors named by Mr. Parkeras Newly Discovered Testimony.(3)Respondent's Motion to Incorporate the RecordMade in Case 16-RC-4592 Into Case 16-CA-3755and to Place Same Before the Trial Examiner toReview the Correctness of the Regional Directorand,His Hearing Officer's Reportr(4)Motion of Respondent for Oral Argument UponallMotions Filed Both by Counsel for GeneralCounsel and Respondent(5)Respondent's Motion for Summary Judgmenton the Pleadings and Evidence in the Record Beforethe Trial Examiner!Ori December 11, 1969, counsel for the General Coun-sel filed his opposition on motion for oral argument.Nio other responses or motions have been received.Ruling on the MotionsAll theargumentsbear upona `single determination:whether Respondent' is entitled to have'a hearing onthe issues raised in the Complaint and Notice of Hearingand Answer thereto, and the subsequent motions andbriefs.It is established Board policy in the absence of newlydiscovered evidence or previously unavailable evidencenot to permit; litigation before a trial examiner in anunfair labor practice case of issues which were or couldhave been litigated in a prior related representationpr6ceeding.5iRespondent claims, however, to be presenting newlydiscovered or previously unavailable evidence.The nature of the alleged newly discovered evidencebears on 'what Respondent describes as the"poisonous"atmosphere in which the election took place. The allega-tion of a lack of laboratory conditions at election timewas substantially considered in the priorrepresentationproceeding; the question now is whether Respondenthas produced newly discovered evidence warranting areopeningof that issue and a hearing hereon.Nowhere in its Motions, does Respondent reach thesubstance of this "newly discovered" testimony or sug-gestwhy it was "previously. unavailable," and whenthe information came into its hands.It isclear thatthe' burden of proof is on the Respondent to showthat the evidence to be introduced was not available'Krieger-Ragsdale& Co , Inc ,159NLRB 490,enfd.579 F 2d517 (C A 7, 1967),certdenied389 U S 1041,N LR B. v MacombPottery,376 F 2d 450 (C A 7, 1%7),Howard JohnsonCompany, 164NLRB 801,MetropolitanLifeInsuranceCompany,163NLRB 579SeePittsburghPlate Glass Co. vN L R B ,313 U S 146, 162 (1941),NLRB Rulesand Regulations, Sec 102 67(f) and102 69(c) 346DECISIONSOF NATIONALLABOR RELATIONS BOARDat the representation proceeding." It is equally clearthat the Respondent has failed to meet this burden.There are thus no unresolved matters requiring anevidential hearing. The General Counsel's Motion forJudgment on the Pleadings, treated herein as a Motionfor Summary Judgment, is consequently granted; theRespondent'sMotion for Summary Judgment on thePleadings, although granted in that it alleges that thereare no triable issues herein, is denied in that it seeksjudgment for Respondent.Itfollows that Respondent's other motions hereinshould be, and they hereby are, denied. I shall notstrike any testimony from the representation case record;itisnot for me to make changes therein. I shall notincorporate that record into the instant one, since itisnot for me to relitigate that case. I shall not orderoral argument herein, since the pleadings adequatelytreatwith all issues before me. On the basis of therecord, I make the following:FINDINGS ANDCONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent is a Texas corporation with its princi-pal place of business at San Angelo, Texas, whereitisengaged in the drilling of oil and gas wells bycontract in the State of Texas and in States of theUnited States outside the State of Texas.During the past 12-month period, which period isrepresentative of all times material herein, Respondent,in the course and conduct of its business operations,performed drilling services valued in excess of $50,000for customers outside the State of Texas.It is admitted, and it is hereby found, that Respondentis, and has been, at all times material herein, an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.11.THE LABOR ORGANIZATIONINVOLVEDThe Unionis,and has been at all times materialherein,a labor organization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe following employees of Respondent constitutea unit appropriate for purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All derrickmen, motormen, and floorhands, other-wise referred to as roughnecks, and all truckdrivers,equipment men and mechanics employed by theRespondent and working out of the Respondent'sMidland, Texas, office, but excluding all tool push-ers,drillers,office clerical employees, technicalemployees, guards, professional employees and allsupervisors as defined in the Act."PittsburghPlate Glass Co v N L R B ,313U S 146;N.L.R Bv. Parkhurst ManufacturingCompany,317 F 2d 513 (C A 8, 1963)On or about June 26, 1969, the Board certified theUnion as the exclusive collective-bargaining representa-tive of the employees in the above-described unit withrespect to rates of pay, wages, hours of employment,and other terms and conditions of employment.Since on or about June 30, 1969, and at times there-after, particularly July 10, 1969, the Respondent didrefuse and continues to refuse, to bargain collectivelywith the Union as the collective-bargaining representativeof the employees in the appropriate unit.By thus refusing to bargain collectively Respondenthas engaged in unfair labor practices in violation ofSection 8(a)(5) of the Act and has interfered with,restrained, and coerced employees in violation of Section8(a)(1) of the Act.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings and conclusions, pursuantto Section 10(c) of the Act, I recommend that theBoard issue the following:ORDERA. CactusDrillingCorporation, its officers,agents,successors and assigns shall:1.Cease and desist from:(a)Refusing to bargain collectivelywith Local 826,International Union of Operating Engineers,AFL-CIO,as the exclusive collective-bargaining representative ofthe employees in the following appropriate bargainingunit:All derrickmen,motormen,and floorhands,other-wise referred to as roughnecks,and all truckdrivers,equipment men and mechanics employed by theRespondent and working out of the Respondent'sMidland,Texas,office,but excluding all tool push-ers,drillers,office clerical employees,technicalemployees,guards, professional employees and allsupervisors as definedin the Act.(b) Interfering with the efforts of said Union to negoti-ate for or represent employees as such exclusive collec-tive-bargaining representative.2.Take thefollowing affirmative action which is nec-essary to effectuate the policiesof the Act:(a)Upon request,bargain collectively withLocal 826,International Union of Operating Engineers,AFL-CIO,as the exclusive representative of all employees in theappropriate unit with respect to rates of pay, wages,hours of employment, -and other terms and conditionsof employment, and embody in a signed agreementany understanding reached.'For thepurpose of determining the duration of the certification,the initialyear ofcertification shall be deemed to begin on the datethe Respondent commences to bargain in good faith with the Unionas the recognized exclusive bargaining representative in the appropriateunitThe purpose of this provision is to insure that the employeesin the appropriate unit will be accorded the services of their selectedbargaining agent for the periodprovided by law.SeeMar-Jac PoultryCo ,136NLRB 785,Commerce Co d/b/aLamarHotel,140NLRB226, 229, 328 F 2d 600 (C A 5, 1964),certdenied379 U S. 817,BurnettConstruction Co ,149NLRB 1419, 1421, 350 F 2d 57 (C.A.10, 1965).. CACTUSDRILLING CORP(b) Post at its place of business in San Angelo, Texas,copies of the notice attached hereto marked "Appen-dix "" Copies of said notice on forms provided bythe Regional Director for Region 16 shall, after beingduly signed by an authorized representative of theRespondent, be posted by the Respondent immediatelyupon receipt thereof and be maintained by the Respond-ent for a period of 60 consecutive days thereafter inconspicuous places, including all places where noticesto employees are customarily posted Reasonable stepsshall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material(c)Notify the Regional Director for Region 16, inwriting, within 20 days from receipt of this recommendedOrder what steps the Respondent has taken to complyherewith H"In the event no exceptionsare filed asprovided by Section 102 46of theRules and Regulationsof the National LaborRelations Boardthe findingsconclusionsrecommendationsand recommended Orderherein shall as providedin Section102 48 of the Rules andRegulationsbe adopted by the Board andbecome its findings conclusions andorder and all objections thereto shall be deemed waived for all purposesIn the event that the Board s Order is enforced by a judgment ofUnited States Court of Appeals the words in the notice reading Postedby Order of the National LaborRelationsBoardshallbe changedto readPosted Pursuant to a Judgment of the United States Courtof Appeals Enforcing an Order of the National Labor Relations Board"In the event that this recommended Order is adopted by the Boardthis provision shall be modified to readNotify said Regional Directorinwritingwithin 10 days from the date of this Order what stepsthe Respondent has taken to comply herewithAPPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOTrefuse to bargaincollectively with347local 826 International Union 4if Operating Engineers,AFL-CIO, as the exclusive collective-bargaining representative of all the following employeesAllderrickmen,motormen, and floorhands,otherwise referred to as roughnecks and alltruckdrivers, equipment men and mechanicsemployed by the Respondent and working outof the Respondent's Midland, Texas, office,but excluding all tool pushers, drillers, officeclericalemployees,technicalemployees,guards, professional employees and all supervi-sors as defined in the ActWE WILL NOT interfere with the efforts of theUnion to negotiate for qr represent employees asexclusivecollective-bargaining representativeWE WILL bargain collectively with the Unionas the exclusive collective-bargaining representativeof the employees in the appropriate unit, and ifan understanding is reached we will sign a contractwith the UnionCACTUS DRILLINGCORPORATION(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyoneThis notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other materialAny questions concerning this notice or compliancewith its provisions,may be directed to the Board'sOffice, Room 8A24 Federal Office Building, 819 TaylorStreet,ForthWorth,Texas76102,Telephone817-334-2921